Citation Nr: 1502189	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-05 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, previously claimed as "physical problems."

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, also claimed secondary to obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The Veteran had a hearing before the Board in January 2008 and the transcript is of record.

The case was brought before the Board in April 2008, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him appropriate VA examinations. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The April 2008 Board decision also remanded a claim seeking entitlement to nonservice connected pension.  The claim was granted in November 2010 during the pendency of this appeal.  The issue is no longer before the Board here.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on his part.





FINDINGS OF FACT

1.  The preponderance of the evidence of record links the Veteran's obstructive sleep apnea to his active duty. 

2.  The preponderance of the evidence of record links the Veteran's tension headaches to his active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has statutory and regulatory obligations to assist and notify veterans with information relevant to their claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  In light of the favorable opinion here, the Board finds any deficiency in notice or assistance to be harmless error.

Service Connection

The Veteran contends he suffered with daily headaches and symptoms later diagnosed as sleep apnea since his military service. 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

With regard to headaches, the Veteran indicates frequent headaches in the military as a result of numerous factors.  He indicates being exposed to loud noises on jet lines causing frequent headaches.  He notes frequent trouble sleeping causing frequent headaches.  He also notes seasonal sinusitis probably contributing to headaches at times, but not the primary source of his headaches.  

With regard to the sleep apnea claim, the Veteran describes feeling excessively tired in the military with chronic difficulties sleeping.  He indicates his roommates in the military constantly complained of his snoring, something he never did previously.  In fact, he submitted a statement from his mother dated June 2008 confirming the Veteran did not snore prior to enlistment into the military.  A statement from his ex-wife, also dated June 2008, confirms his chronic difficulties sleeping, loud snoring, and irregular breathing habits while sleeping since their 1975 marriage.  She further notes the Veteran being irritable and tired all the time.  Although the Veteran was not diagnosed with sleep apnea until years later, he believes his in-service symptoms were indicative of sleep apnea.

Service treatment records are consistent with the Veteran's contentions.  In December 1973, the Veteran requested a hearing test after working on flight lines and being exposed to loud noises.  Headaches are periodically noted as is the Veteran's seasonal sinusitis.  On his April 1974 separation examination, the Veteran self-reported frequent headaches and frequent trouble sleeping.  The physician at that time merely noted the Veteran's headaches respond to treatment and the Veteran's excessive worry was related to personal problems.  No chronic diagnoses were indicated at that time.

After service, the Veteran claims he continued to have problems with headaches, snoring, fatigue, and overall sleep disturbances.  He first underwent a sleep study at a private hospital in March 1993, nearly two decades after service.  Unfortunately, the records associated with the sleep study were destroyed, but the private hospital confirmed the sleep study in an October 2010 letter.  At his hearing, the Veteran explained he did not seek treatment immediately because he did not know his chronic snoring and sleep disturbances were due to a known medical condition.  VA outpatient treatment records reflect an official diagnosis of sleep apnea in August 2005.

Once he was told about sleep apnea, it made sense to him that his headaches could also be partially due to his sleep apnea.  The Veteran did not seek any ongoing treatment for headaches, although headaches are noted periodically in the Veteran's private and VA outpatient treatment records.  For example, an August 2005 treatment record notes headaches secondary to flight line noises in the military.  In September 2005, the Veteran discontinued depression medication indicating the medicine "gave me headaches."  Also significant, the Veteran has a lengthy history of substance abuse, specifically cocaine abuse, to include periods of remission and relapse.  Within the substance abuse treatment records, headaches are a part of the recovery process.  

It is noteworthy that the Veteran is currently in receipt of Social Security Administration (SSA) disability benefits, in part due to his sleep apnea, but the records associated with this grant do not include any opinions with regard to etiology.

The Veteran was first afforded a VA examination in connection with his headaches claim in June 2004.  Therein, the examiner noted the Veteran's description of daily headaches since service as well as the service treatment records noting "time-to-time" treatment, sometimes associated with sinusitis.  The examiner diagnosed the Veteran with a "long standing" history of tension headaches, explaining that tension headaches are not related to sinusitis.  The examiner noted the Veteran's contentions that his in-service headaches were unrelated to sinusitis, but did not specifically proffer an opinion with regard to etiology other than ruling out sinusitis as a causal link.

The Board previously remanded these claims to afford the Veteran adequate VA examinations addressing etiology in light of all relevant evidence in the record, to include the Veteran's lay statements.  He was afforded a VA examination in connection with these claims in October 2010.  Therein, the examiner detailed the Veteran's pertinent medical history as well as his lay statements regarding in-service and post-service symptoms.  

With regard to sleep apnea, the examiner noted the Veteran's history of severe snoring, to include in-service snoring.  While sleep apnea was not diagnosed until years later, the examiner gave the following opinion:  "It is as likely as not the patient's excessive snoring was indeed secondary to sleep apnea, which was ultimately diagnosed after his term in service." 

With regard to headaches, the examiner agreed with the 2004 VA examiner that the Veteran's headaches were "tension vascular headaches" and, therefore, not typically associated with sinusitis.  The only documentation in the service treatment records are headaches associated with sinusitis, but the examiner noted the Veteran's description of frequent headaches, which refutes the statement in the medical record that the headaches were "always" associated with sinusitis.  Based on all the evidence, the examiner concluded it is "at least as likely as not" that the Veteran's tension vascular headaches were likely present at the time he was in service.  His headaches tend to be aggravated by bright lights and noise, "both of which [the Veteran] was exposed to in his inservice job."  

The Board finds the 2010 VA examiner's opinions persuasive.  They are based on a physical examination, a thorough review of the claims folder, and consideration of the Veteran's lay description of symptoms and in-service duties.  Also compelling, no medical professional has ever disagreed with these conclusions.  Indeed, while the 2004 VA examiner did not adequately address the issue of causation, the 2010 VA examiner's opinion agreed with the 2004 VA examiner finding the Veteran's current tension headaches not typically associated with sinusitis.  

While the Veteran's service treatment records do not conclusively indicate snoring, sleep apnea, or frequent headaches linked to noise exposure, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has no reason to doubt the Veteran's credibility and his lay statements are consistent with the circumstances of his service, his post-service treatment, and other statements made by his mother and ex-wife.  The 2010 VA examiner found it at least as likely as not that his current sleep apnea and tension headaches are related to his military service, and no medical professional has opined to the contrary.

For these reasons, the Board finds service connection warranted for obstructive sleep apnea and tension headaches.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to service connection for tension headaches is granted.


REMAND

With regard to the psychiatric claim on appeal, the Veteran contends that his depression, to include excessive worry and trouble sleeping, began in the military.  While he concedes he battled a lengthy addiction to cocaine and has been diagnosed with substance induced mood disorder, he clarified at his hearing before the Board that he is not seeking entitlement to service connection for any disorder related to his substance abuse history.  Rather, he claims he struggled with nervousness, depression, chronic anger, and trouble sleeping in the military unrelated to his substance abuse.

Post-service treatment records reflect current diagnoses, to include substance induced mood disorder and depression.  While his cocaine addiction, recovery, and various relapses are documented in the records, his psychiatric treatment is largely for depression.  

The Veteran's service treatment records indicate self-reported complaints of depression, excessive worry, and trouble sleeping.  On his April 1974 separation examination, the physician at that time noted depression and nervousness related to personal problems.  At his hearing before the Board, the Veteran clarified these "personal problems" explaining he was angry every day in the military because he felt like an outcast.  On his first day of basic training, he was hit with a baseball bat.  He flunked testing because no one wanted to work with him or train him.  He felt anger and depression throughout his military service.

The Veteran's service treatment records do not specifically confirm any in-service alterations, to include the baseball bat incident.  VA outpatient treatment records, however, note the baseball bat incident along with other non-military related stressors, to include physical and sexual abuse as a child.  In August 2005, for example, the Veteran was seen with complaints of depressed mood and hearing voices.  At that time, he believed the symptoms may have started after he lost his job and/or divorced from his wife.  He further noted physical abuse by his parents as a child as well as sexual abuse by a female cousin as a child.  Also noted was the in-service incident where he was hit by a baseball bat in basic training.  No specific etiological opinion was rendered at that time.

The Veteran was afforded a VA examination in October 2010 where the examiner diagnosed the Veteran with depressive disorder, but found it unlikely related to his military service.  The examiner found that the Veteran's in-service complaints of depression and excessive worry were related to environmental factors at that time, such as his physical health and financial problems.  The examiner did not consider, however, military related factors such as being hit with a baseball bat and feeling like an outsider.  While the Veteran's depression was linked to personal problems at the time of the in-service 1974 examination, the Veteran testified that these personal problems included feeling like an outcast during his military service.  This is an ambiguity that the examiner did not address or otherwise reconcile.

The Board finds the record also raises an alternative theory to entitlement to service connection.  The Veteran maintains that part of his anger and irritability in the military was due to always feeling tired and not being able to sleep well.  The Veteran indicated in written statements that when he was diagnosed with sleep apnea, it helped explain why he was so depressed and frustrated all the time.  Indeed, his ex-wife wrote a statement in June 2008 indicating the Veteran's inability to sleep well caused him to be irritable, angry, and depressed.  

Although not explicitly claimed, the Board finds the record as a whole raises the claim of entitlement to service connection for a psychiatric disorder secondary to sleep apnea.  Entitlement to service connection for sleep apnea is granted by this decision, and therefore, development of this aspect of the Veteran's psychiatric claim is necessary.

The RO/AMC must send corrective notice to the Veteran explaining the laws and regulations necessary to substantiate secondary service-connection claims.  Specifically, a disability proximately caused or aggravated by another service-connected disability shall be service connected.  See 38 C.F.R. § 3.310 (2014).

The October 2010 VA examiner addressed sleep apnea only to the extent that the Veteran's symptoms of sleep disturbances were found more likely due to his sleep apnea versus a psychiatric diagnosis.  The examiner did not otherwise explain whether the Veteran's sleep apnea was causing or aggravating his depression.

In light of the inadequacies in the October 2010 VA examination opinion, the secondary theory raised by the record, and the grant herein of entitlement to service connection for sleep apnea, a new VA examination is necessary.

The RO/AMC must also take this opportunity to obtain any and all recent private treatment records and VA outpatient treatment records from January 2014 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim seeking service connection secondary to another service-connected disability.  Attempts should be made to obtain any records identified to include private treatment records and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from January 2014 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a new VA psychiatric VA examination to determine the nature and likely etiology of any found psychiatric diagnosis.

The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's in-service complaints (April 1974) of depression, nervousness, and trouble sleeping, the Veteran's description of the baseball bat incident and feeling like an outcast in the military, and his contentions as well as his ex-wife's description of the Veteran's irritability and anger resulting from not sleeping well.  The examiner should also consider the Veteran's description of symptoms in service and since service as well as post-service treatment records noting substance abuse, a substance induced mood disorder, and childhood physical and sexual abuse.  

With regard to each psychiatric diagnosis rendered, the examiner is asked to provide an opinion as to whether any psychiatric diagnosis is at least as likely as not (50 percent probability or greater) due to his military service, to include in-service complaints of depression, nervousness, and trouble sleeping.

If not, the examiner is also asked to provide an opinion as to whether any psychiatric diagnosis is at least as likely as not caused or aggravated by his service-connected obstructive sleep apnea.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


